COFFEY, Circuit Judge,
concurring in part and dissenting in part.
I concur in the majority’s conclusion but not in its reasoning; I dissent from the majority’s standard of liability. Title IX does impose liability upon fund recipients for failing to take prompt, appropriate remedial action in response to complaints of student-*669on-student sexual harassment, provided that responsible officials had actual knowledge of such harassment. But only those remedial actions which clearly evidence intentional discrimination are actionable under Title IX. See Smith v. Metropolitan Sch. Dist., 128 F.3d 1014, 1028 (7th Cir.1997). Doe’s facts as pleaded are sufficient to state a claim within this standard. I write separately in an attempt to clarify certain ambiguities in the majority opinion, and at the same time raise several concerns about the analysis set forth therein. As the majority notes, we are only the second federal appellate court to date to impose Title IX liability in the context of peer-on-peer harassment; two other circuits, the Fifth and Eleventh, have rejected the concept altogether, see Davis v. Monroe County Bd. of Educ., 120 F.3d 1390 (11th Cir.1997) (en bane); Rowinsky v. Bryan Indep. Sch. Dist., 80 F.3d 1006 (5th Cir.), cert. denied, — U.S. —-, 117 S.Ct. 165, 136 L.Ed.2d 108 (1996), and the “actual knowledge” test we adopt today is markedly different from the Fourth Circuit’s negligence-based “knew or should have known” standard of liability. See Brzonkala v. Virginia Polytechnic Inst. & State Univ., 132 F.3d 949 (4th Cir. 1997).1 This is indeed a most contentious area of the law, one deserving of great scrutiny and forethought. I fear that the majority has perhaps been too hasty in interpreting Title IX when the financing of our nation’s public educational institutions hangs in the balance due to limited tax dollars.
The statutory language itself should be the starting point in resolving any controversy arising under a federal statute. Title IX states that “[n]o person in the United States shall, on the basis of sex, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any education program or activity receiving Federal financial assistance....” 20 U.S.C. § 1681(a) (1990). And while the peer-on-peer harassment issue implicated in this case is one of first impression for this Circuit, we have previously been called upon to interpret Title IX in a different context. In Smith v. Metropolitan Sch. Dist. Perry Township, decided by this Court a mere few months ago, we concluded that “a school district can be liable for teacher-student sexual harassment under Title IX only if a school official who had actual knowledge of the abuse was invested by the school board with the duty to supervise the employee and the power to take action that would end such abuse and failed to do so.” 128 F.3d at 1034 (emphasis added) (quoting Rosa H. v. San Elizario Indep. Sch. Dist., 106 F.3d 648, 660 (5th Cir.1997)). Admittedly, teacher-on-student harassment and student-on-student harassment are of an entirely different species2 Nevertheless, Smith is helpful as a guide for determining when and if a school district might be held liable for one student’s sexual harassment of another.
In Smith, Steve Rager, a male teacher at Southport High School in Indianapolis, Indiana, engaged in a sexual relationship with Heather Smith, then a seventeen-year-old female senior at Southport. After graduating, Smith apprised her parents of the affair and they, in turn, reported it to school officials. Two days later, Rager was suspended, informed that his services were no longer desired, and told that his teaching license would be terminated if he did not resign forthwith. Rager promptly submitted his resignation. Thereafter, the school district sent a letter to the Indiana State Board *670of Education recommending the revocation of Rager’s teaching license. In the wake of these events, Smith brought suit against, among other parties, the Metropolitan School District Perry Township (“Metropolitan”), alleging that the district discriminated against her in violation of Title IX because school officials knew or should- have known that sexual harassment was taking place and did nothing to prevent its continuance. , Metropolitan filed a.motion for summary judgment, which the trial court denied, opining that teacher-on-student sexual harassment under Title IX was to be measured pursuant to a negligence standard, and that the “facts could support the conclusion that the School Defendants should have known about the sexual harassment and taken prompt action to stop it.” This Court reversed, and in so doing, reasoned that insofar as “Title IX was passed pursuant to Congress’, Spending Clause power,” monetary recovery was limited to, remedying acts of “intentional discrimination,”3 Id. at 1028; see also Guardians Ass’n v. Civil Service Comm’n of New York, 463 U.S. 582, 599, 103 S.Ct. 3221, 3231, 77 L.Ed.2d 866 (1983). Such intent, we concluded, is present only where the defendant-school has “actual knowledge” of sexual harassment and fails to take appropriate action to end it. Smith, 128 F.3d at 1034. Because Metropolitan never possessed actual knowledge of Rager’s and Smith’s sexual liaison while it was taking place, there was no need for us to consider what constituted “appropriate action.”
In my view, Smith’s “actual knowledge” requirement is the very basis of Title IX liability, and it transcends any differences that might exist between the nature of teaeher-on-student and student-on-student sexual harassment. Both demand that the plaintiff establish intentional discrimination before Title IX liability will attach, and school officials cannot intend to discriminate against an individual unless they have actual knowledge of harassment in the first place.4 See id. at 1034 (explaining that “[wjhere a grant recipient has no knowledge of alleged discrimination, it cannot be said to have intentionally discriminated against the plaintiff’). I join in that part of the majority holding that recognizes this very significant “actual knowledge” prerequisite to Title IX liability, and make special note that it is clearly reflected in the majority’s standard, which reads, in part: “[A] Title IX fund recipient may be held liable for its failure to take prompt, appropriate action in response to student-on-student sexual harassment ..., provided the recipient’s responsible officials actually knew that the harassment was taking place.” Maj. Op. at 661 (emphasis added). But while I agree with the general spirit of Title IX liability as set forth in the majority’s “actual knowledge” test, I nevertheless have serious misgivings about other facets of the standard it proposes.
Although this Court has issued but one decision dealing with and defining the parameters of Title IX liability, that single case, Smith, leaves no doubt that Title IX forbids intentional discrimination only. I fear that a casual reader of today’s majority opinion might very well argue that negligence concepts have somehow crept into our Title IX jurisprudence. It may indeed be true that “Doe has alleged facts that would allow a jury to find that the University failed to respond promptly and appropriately to her complaints” Maj. Op. at 668, but such a statement begs the question as to what constitutes a “prompt and appropriate” response — is it merely some action, however trite, suspension fas was done here), or expulsion of the harassing student? Of course, the answer thereto must lie somewhere beyond a negligence rubric, and hinges on the circumstances of the particular case. The issue is not whether a given school did enough to wipe out ongoing student-on-student sexual harassment — that is a negli*671gence inquiry5-nather, the proper question is whether the responsive action taken was of such a nature that it effectively evinced the school’s intent to perpetuate a sexually-hostile environment.6 In other words, if a school district acquired actual knowledge of peer-on-peer harassment and undertook measures that it believed would achieve their desired result, but which fell short in doing so, one could hardly suggest that school officials intentionally discriminated against the complaining student unless their response was so de minimis that it evidenced an endorsement of the harassment, they somehow treated female complaints differently than male complaints, or vice versa7 or they departed from established policies and practices when punishing student harassers8 This appears to be what the majority is attempting to get at when it states:
As long as the responsive strategy chosen is one plausibly directed toward putting an end to the known harassment, courts should not second-guess the professional judgments of school officials. In general terms, it should be enough to avoid Title IX liability if school officials investigate aggressively all complaints of sexual harassment and respond consistently and meaningfully when those complaints are found to have merit.
Maj. Op. at 667-68. I think a “meaningful” response, as Judge Cummings uses the term, eari and should be interpreted very broadly to include any remedial action which is not so de minimis that it demonstrates an intent by school officials to discriminate against the complaining student on aii improper basis. I would, therefore, prefer to raise the level of deference we should accord schools’ remedial actions even beyond Judge Evans’ observation that “fcjonsiderable deference ... must be given to. schools in meeting these demands,. and a wide range of reasonable responses should be permitted” Evans Op. at 50 (emphasis added), and emphasize the word “considerable.” Alternatively, if a school fails to take prompt remedial steps after having received actual notice of student-on-student harassment, taking place *672during a school-sponsored and supervised activity, acquiescence could in such an instance be perceived as amounting to intentional discrimination.
The bases of liability I propose above, like many other aspects of this fast developing area of the law, may be new to Title IX, but that is not to say they are entirely foreign to our jurisprudence. Only one year ago, in Nabozny v. Podlesny, 92 F.3d 446 (7th Cir. 1996), we considered a student’s claim of peer-on-peer harassment under 42 U.S.C. § 1983, as opposed to Title IX. And while § 1983 and Title IX do differ as to from whom relief might be obtained,9 they are, in fact, quite similar with respect to how a court, proceeding without statutory or Supreme Court guidance, should go about construing claims brought pursuant to them, for “[b]oth statutes prohibit the same kind of conduct and provide compensatory and punitive damages as remedies____” Waid v. Merrill Area Pub. Sch., 91 F.3d 857, 862 (7th Cir.1996) (emphasis added). Indeed, both Title IX and § 1983 forbid intentional sexual discrimination. That having been said, I believe it would be helpful to summarize the facts of Nabozny, which, in my opinion, arguably would have stated a cognizable claim under Title IX.10
Jamie Nabozny attended middle and high school in the Ashland Public School District in Ashland, Wisconsin. Nabozny, 92 F.3d at 449. From around the time he entered the seventh grade until he withdrew from Ash-land High School in his junior year, Nabozny suffered not only continual harassment, but also physical abuse at the hands of his peers due to the fact that he was an avowed homosexual; his male classmates regularly referred to him as “faggot,” struck and spit on him, performed a mock rape on him in a science classroom, as well as pushed him, forcing him to fall into a urinal. Id. at 451-52. After each of these incidents, Nabozny’s parents met with Ashland High’s Principal, Mary Podlesny, to report what had happened and identify the perpetrators. Id. at 451. And on each occasion, no action was forthcoming on the part of the school authorities; in fact, Podlesny’s alleged responses ranged from stating, “boys will be boys,” to telling Nabozny that “if he was ‘going to be so openly gay,’ he should ‘expect’ such behavior from his fellow students.” Id. Nabozny eventually filed suit pursuant to- § 1983 against Podlesny, among other parties, including the Ashland School District, alleging that the defendants violated his Fourteenth Amendment rights to equal protection and due process.
On appeal from the district court’s entry of summary judgment in the defendants’ favor, this Court reversed. In so doing, we explained that “[i]n order to establish liability under § 1983 [for an equal protection violation], Nabozny must show that the defendants acted with a nefarious discriminatory purpose,” Id. at 453 (citation omitted), that is, “demonstrate intentional or purposeful discrimination.” Id. at 454 (quoting Shango v. Jurich, 681 F.2d 1091, 1104 (7th Cir.1982) (emphasis added)). And “[discriminatory purpose,” we stated, “implies that a decision-maker singled out a particular group for disparate treatment and selected his course of action at least in part for the purpose of causing its adverse effects on the identifiable group.” Id. at 454 (quoting Shango, 681 F.2d at 1104). Applying these § 1983 principles to the facts in Nabozny, we explained:
Nabozny has presented evidence that his classmates harassed and battered him for years and that school administrators failed to enforce théir anti-harassment policies, despite his repeated pleas for them to do so. If the defendants otherwise enforced their anti-harassment policies, as they contend, then Nabozny’s. evidence strongly *673suggests that they made an exception to their normal practice in Nabozny’s case.
Therefore, the question becomes whether Nabozny can show that he received different treatment because of his gender..,. Nabozny does allege,... that when he was subjected to a mock rape Podlesny responded by saying “boys will be boys,” apparently dismissing the incident because both the perpetrators and the victims were males. We find it impossible to believe that a female lodging a similar complaint would have received the same response.
Moreover, Nabozny introduced evidence to suggest that the defendants literally laughed at Nabozny’s pleas for help.
Id. at 454-55. Nabozny’s message is unequivocal, and should not be lost in any attempt to differentiate between § 1983 and Title IX. Specifically, intentional discrimination can be manifested in an institution’s: (1) complete failure to respond to allegations of peer-on-peer harassment; (2) its disparate treatment of male and female complaints thereof; and/or (3) its unexcused departure from established anti-harassment policies. Nabozny did not call upon this Court to address the fourth way in which a school’s intent to discriminate might be demonstrated; namely, by taking remedial action which is so de minimis in nature that it might very well be considered an endorsement of sexual harassment.
In this case, Doe does not allege that University High School officials did nothing in response to her accusations of sexual harassment, nor that they previously had, much less would have, reacted differently to a male student’s complaints thereof. Rather, the school suspended two of Doe’s harassers for ten days each, and transferred another one of them out of Doe’s biology class. Does such a response,. which turned out to be unsuccessful in curtailing the boys’ campaign of sexual harassment, circumstantially evidence the school’s intent to discriminate against Doe? I think not, but that is an issue for the district court on a motion for summary judgment, or for the trier of fact at trial.
That having been said, I turn to another troubling aspect of the majority’s standard; namely, that the majority, in imposing Title IX liability for peer-on-peer harassment which “takes place while the students are involved in school activities or otherwise under the supervision of school employees” Maj. Op. at 661, advances an indefinite disjunctive test that casts far too broad a net upon the acts of students for which an institution might incur liability. In my view, only harassment that takes place while students are involved in school-sponsored activities, whether on or off school grounds (ie., during scheduled classes, school-sanctioned athletic events, dances, field trips, or theatrical productions, to name a few), might conceivably provide cause for Title IX liability. Unlike the majority’s standard, my test maintains Title IX’s requisite relationship between the discrimination alleged and the school sought to be charged. For example, let us suppose that students within a public institution called “City Public High School” hold an annual dance entitled the “City Public High School Winter Formal.” Notwithstanding the name of the event, it is not school-sanctioned, but is instead an entirely private gala that takes place at a suburban country club and is open to only a select group of invited students. The district neither provides funding for the affair nor assists in the organization, planning or supervision of it — every arrangement is exclusively made by and through the students. Once at the dance, a male student makes some unwanted sexual “passes”at a female classmate in attendance who, in turn, complains to her principal about it several days later. The school takes corrective action, but the same type of “harassment” occurs at next year’s ‘Winter Formal.” This time the young woman visits with her attorney, rather than the principal, and brings a Title IX action against the school district. While the majority’s use of the loose term, “school activities,” could possibly encompass this set of facts, I do not think that Title IX was enacted to capture a broad range of conduct of this nature. In my view, there must be established a true and meaningful nexus between the harassment alleged and the institution sought to be *674charged under Title IX. Where, as in the preceding hypothetical, a number of students attend an event which they have planned/ financed and supervised without the assistance of school officials, I submit that the “connection” between the harassing conduct and the school district is far too tenuous to justify the imposition of Title IX liability. Simply put, the majority’s use of the malleable term, “school activities,” is too indefinite and all-inclusive, and could very well invite Title IX liability well beyond the parameters Congress envisioned, thus potentially expanding the number of situations in which student-on-student harassment is actionable. For this reason, I am of the belief that Title IX liability must be limited to harassment which■ takes place while students are involved in school-sponsored activities, as opposed to any .function in which students participate, be it their own or that of another, organization.
In the same vein, I disagree with the majority that Title IX liability alternatively arises for “harassment that takes place while the students are ... otherwise under the supervision of school employees.’! Maj. Op. at 661. Once again, this language is too all-inclusive. Taken literally, the majority’s standard could potentially impose Title IX liability if, after school hours or even during summer break, a male student visits the home of a female peer whose father happens to be a public school employee (i.e., a custodian or maintenance man), and sexually harasses her (assuming that the parent (school employee) was present to supervise the students’ behavior).11 The parent’s “supervision” of his daughter and the harassing student is in such a case completely unrelated to his position as a school employee, and the harassment itself poses no relationship whatsoever to an educational “program or activity.” The emphasis I am placing on- the harassing conduct (i.e., under what circumstances it takes place) is not inconsistent with the notion that Title IX does1 not impute liability on educational institutions for the acts of students, but rather for the institutions’ failure to respond promptly and appropriately to complaints of sexual harassment properly brought to their attention. If one student sexually harasses another and the harassee complains to school officials, the school will only be liable if: (1) it had actual knowledge of the harassment; (2) it fails to undertake prompt and appropriate remedial action; and (3) the harassment• continues. Therefore, assuming that a school actually knew about student-on-student harassment and did not take prompt and appropriate remedial measures in response thereto, the true linchpin of Title IX liability is the actual act of continued harassment.
My belief that the majority has in this instance gone too far with its sweeping test is nof only grounded in the strict language of Title IX, but also in my appreciation of the veritably impossible task imposed on school authorities of controlling the all-too-frequent reckless and unpredictable, behavior of today’s adolescents. The law does not allow minor children (under eighteen years of age) to consent to surgical procedures without parental approval because of their emotional immaturity.12 For this very reason, they are likewise prohibited from,voting, going to war, purchasing, alcohol or cigarettes, and even contracting.13 Is it not ironic then that these same minors have the ability to east their school systems into dire financial straits due to sexual harassment driven by the same unalterable juvenile shortcoming? Much ink has been spilled in the name of explaining exactly why young adolescents are, or should be, denied certain legal rights and privileges traditionally accorded, to adults. In Bellotti v. Baird, 443 U.S. 622, 99 S.Ct. 3035, 61 *675L.Ed.2d 797 (1979), for example, the Supreme Court articulated its rationale for refusing to equate the constitutional rights of children with those of adults, stating:
[T]he Court has held that the States validly may limit the freedom of children to choose for themselves in the making of important, affirmative choices with potentially serious consequences. These rulings have been grounded in the recognition that, during the formative years of childhood and adolescence, minors often lack the experience, perspective, and judgment to recognize and avoid choices that could be detrimental to them.
Id. at 635, 99 S.Ct. at 3044 (emphasis added). Indeed, most minors simply have not gained sufficient knowledge and experience in the affairs of life to exercise sound discretion and judgment. Behavioral scientists have likewise contributed to the cause of understanding what underlies society’s belief that adolescents are poor decision-makers, and concluded that it may very well be attributable to minors’ regular participation in dangerous activities, despite their appreciation of the risks involved. See Elizabeth Cauff-man & Laurence Steinberg, The Cognitive and Affective Influences on Adolescent Decision-Making, 68 Temp. L.Rev. 1763, 1767, 1772 (1995). This stems, in large part, from “the adolescentes] ... view [of] himself or herself as unique and, moreover, invulnerable to harm.” Id. at 1767 (emphasis added) (citing Daniel K. Lapsley & Michael N. Murphy, Another Look at the Theoretical Assumptions of Adolescent Egocentrism, 5 Developmental Rev. 201, 214-15 (1985)). It follows, then, that when a minor student sexually harasses his peer, he does not do so for want of knowledge that such behavior is wrong or socially unacceptable, but rather because of his cavalier attitude towards risk and a false inner sense of invincibility. School administrators have been, and shall continue to be, unable to alter this innate risk-loving nature of teenagers, and there is little reason why they should be burdened with this assignment when it comes to student-on-student sexual harassment.
The policies which underlie our law’s prohibition against the participation of minors in those activities set forth above (i.e., voting, etc.) also argue against imposing Title IX liability -for peer-on-peer harassment. I harken back to what the Supreme Court said in Bellotti — “that, during the formative years of childhood and adolescence, minors often lack the experience, perspective, and judgment to recognize and avoid choices that could be detrimental to them.” Bellotti, 443 U.S. at 635, 99 S.Ct. at 3044. That is, the law wisely limits the decision-making ability of minors when the exercise of their own poor judgment creates costs which fall primarily on themselves. Our modern society is a litigious one, and although the cost of peer-on-peer harassment under Title IX will be borne by the school systems (vis-a-vis “deep-pocketed” taxpayers), it is the students who will ultimately suffer through reduced funding in their education pursuits — this is precisely the type of situation in which the law should protect minors from their own foolish judgments. The fact of, the matter is that Congress has enacted title IX, and we have interpreted the statute to mandate that courts, in certain circumstances, not equate peer-on-peer sexual harassment with consenting to surgical procedures and the like. There is no reason to infer, however, from existing case law or legislative history that we must construe Title IX’s text as broadly as possible, much as the majority has attempted herein. As I noted in Smith, being a reviewing federal appellate court, in contradistinction to a lawmaking body, “we resolve[ ] ... ambiguities] not by invoking some policy that supersedes the text of the statute,’ but rather by limiting ourselves to that meaning which a given text will reasonably bear.” Smith, 128 F.3d at 1041 (Coffey, J., concurring).
Finally, I wish to point out that, contrary to what one might be led to believe by the majority opinion’s heavy reliance on Title VII (see Maj. Op. at 665-67), this Court is not retreating from its position in Smith that Title IX and Title VII are not analogous statutes, and as such, the latter should not be used to enlighten our analysis under the former except in very limited circumstances. In Smith, we explained in unequivocal language that “it is helpful to look to Title VII to determine whether the alleged sexual *676harassment is severe and pervasive enough to constitute illegal discrimination on the basis of sex for purposes of Title IX,” Smith, 128 F.3d at 1023, but went on and clearly stated that there existed no “ ‘justification for] the importation of other aspects of Title VII law into the Title IX context’ ” Id. (quoting Rosa H., 106 F.3d at 653). Thus, in light of Smith, which is the law of this Circuit, it is plainly improper for the majority to suggest that “[t]here is no reason why students such as Jane Doe should be afforded a lesser degree of protection against ... ‘hostile environment’ discrimination than adult workers in the employment setting regulated by Title VII.” Maj. Op. at 665. Intentional discrimination under Title IX is measured vis-a-vis an “actual knowledge” standard, whereas “the standard for employer liability [under Title VII] in cases of hostile-environment sexual harassment by a supervisory employee is negligence [(i.e., “knew or should have known”)]:” Jansen v. Packaging Corp. of America and Ellerth v. Burlington Indus. Inc., 123 F.3d 490-495 (7th Cir.1997)(eri baneXper curiam), cert. granted in part by Burlington Indus., Inc. v. Ellerth, — U.S. -, 118 S.Ct. 876, 139 L.Ed.2d 865 (Jan. 23, 1998). These are two very separate and distinct tests which afford different degrees of protection to those individuals who bring claims pursuant to Title IX and Title VII. It follows then that Doe should not, as the majority now proposes, be entitled to the same degree of protection under Title IX as adult workers are in the employment setting under Title VII.
Because I am confident that Doe will not be the last student-on-student sexual harassment case to come before this Court, I close with the concern that the majority opinion, which ! join only in part, has attempted to open the gates to Title IX liability wider than that statute’s language reasonably allows, and it shall only be a matter of time before the floodwaters of litigation begin to rise. Allegations of peer-on-peer harassment are being levied at a fevered pitch even in the primary grades, and oftentimes for conduct that is nothing more than “child’s play.” Indeed, only one year ago a six-year-old, North Carolina first-grader was accused of sexual harassment after he kissed a female classmate. See Linda Chavez, Feminist Kiss Patrol is on the March, USA Today, Oct. 2, 1996, at 15A. More recently, school officials in Pittsburgh suspended a ten-year-old, fourth-grade student for two days because he, and his two “victims” put it, grabbed one of them from behind and subjected the other to an unwanted hug. Kid Stuff a Silly Sexual. Harassment Charge Against a 10-Year-Old, Pittsburgh Post Gazette, Sept. 25, 1997, at A22. My point is simply that, absent Congressional or Supreme Court guidance in this area of the law, we must be mindful to approach it with an application of common-sense, combined with utmost reflection and study, so as not to let it get “out of control” for those individuals who must live by its mandate.
In Jansen, 123 F.3d at 543 (Coffey, J., concurring in part and dissenting in part), I noted that “[j]ust as the ill-advised expansion of the law in the [medical malpractice and products liability] areas has worked to the detriment of the average American citizen, so too will the expansion of employer liability in the Title VII context. ” The same goes for Title IX, but it will not just be the “average American citizen” who suffers in the form of higher taxes, for children in public schools are the ultimate recipients of federal educational funding — they are also the one who lose when those monies are withheld. The cost of making school authorities guardians of acceptable social behavior outside of school-sponsored activities could be devastating, for Title IX, unlike Title VII, does not include a statutory ceiling on recoverable monetary damages. See 42 U.S.C. § 1981a(b)(3). In fact, merely defending against a multi-million dollar Title IX lawsuit can mean the difference between hiring five new teachers and discharging five existing ones, purchasing upgraded computers and making do with outdated machines, or expanding the library’s collection and dropping a remedial reading program. I find it troubling that an emotionally-immature minor student has the ability to make this difference, thereby depriving his innocent peers of valuable learning opportunities. A very recent study by the International Association for the Evaluation of Educational Achieve*677ment revealed that our Nation’s eighth-graders currently rank only twenty-eighth out of forty-one developed countries around the world in mathematics, and only seventeenth in science. See Peter Applebome, U.S. Students Just Average in Math, Science Rankings at a Glance, N.Y. Times, Nov. 21,1996, at Nl. A “National Report Card” on the condition of public education in the fifty states, released on January 8, 1998, likewise relates some discouraging news — America’s schools are not “making the grade.” See Quality Counts ’98, Educ. Wk., Jan. 8, 1998. Overall, the states received a “C + ” grade for the amount of resources they allocated to education.14 Id. at 3. How can this be when most states are devoting more funds to education today than they did ten years ago? Id. The answer is simple: “two few of the additional dollars have reached classrooms.” Id. (emphasis added). The easier it is to reach into our schools’ coffers under Title IX, the faster these statistics shall plummet, and, in turn, the sooner we will have to bear the burden of a tragically undereducated society.
I do recognize that student-on-student harassment is a most serious issue, and echo the sentiments I expressed in my Smith concurrence, that “I am unalterably opposed to sexual harassment, which is both intolerable and wrong.” Smith, 128 F.3d at 1041 (Coffey, J., concurring). And although perhaps the most appropriate forum to educate children on the iniquitousness of harassment, whether sexual or otherwise, is in the home, the fact of the matter is that Congress, by enacting Title IX, has placed the responsibility on educators to insure that it not be tolerated, and does not persist, in our schools. It is my belief that the “actual knowledge” standard, coupled with the ideas articulated herein, accurately captures the “intentional discrimination” which Title IX seeks to prohibit.

. As we all know, public school systems can pick and choose to employ whomever they wish as teachers and "filter out” any applicants with histories of sexual misconduct, while on the other hand they must educate every qualified child within their respective districts. Moreover, whereas adult educators have, or should have, the emotional maturity and experience to know what type of conduct oversteps the bounds of socially acceptable behavior, children, because of their youth, more often than not do not have the ability to exercise such sound judgment.


. Although we conclude today that Title IX was enacted pursuant to its Spending Clause powers as well as Section 5 of the Fourteenth Amendment, the fact remains that the statute prohibits intentional discrimination only.


. Because it is the threshold Inquiry under Title IX, and is implicit in the discussion throughout the remainder of this opinion, I see no need to repeatedly reference the requirement that an educational institution must possess actual knowledge of alleged sexual harassment before Title IX liability might attach.


. The majority hints that a school’s response to complaints of harassment will only constitute "intentional discrimination” if it demonstrates an intent to foster a sexually hostile environment by stating that:
the combination of knowledge that sexual harassment is occurring in places or activities under the school's control and intentional failure to take prompt, appropriate action (such as investigation and, if warranted, disciplinary measures) is presumably, perhaps even necessarily, a manifestation of intentional sex discrimination. After all, what other good reason could there possibly be for refusing even to make meaningful investigation of such complaints ____
Maj. Op. at 663 (citation omitted).


. Because I am of the opinion that intentional discrimination is manifested in a school’s disparate treatment of female and male sexual harassment complaints, I agree with the Fifth Circuit’s Rowinsky decision to the extent that it concluded “a school district might violate title [sic] IX if it treated sexual harassment of boys more seriously than sexual harassment of girls, or even if it turned a blind eye toward sexual harassment of girls while addressing assaults that harmed boys.” Rowinsky, 80 F.3d at 1016. I disagree, however, with Rowinsky's suggestion that this is the only way in which a plaintiff can demonstrate intentional discrimination under Title IX. The majority fails to make clear whether it objects to Rowinsky in toto, including the "disparate treatment” concept, or if it, like myself, criticizes that case for simply being too limited in scope.


."It is well settled law that departures from established practices may evince discriminatory intent.” Nabozny v. Podlesny, 92 F.3d 446, 455 (7th Cir.l996)(citing Village of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 267, 97 S.Ct. 555, 564-65, 50 L.Ed.2d 450 (1977)). And Title IX regulations presently require schools to adopt and' publish grievance procedures for prompt and equitable resolution of sexual discrimination and/or harassment complaints, and to disseminate policies prohibiting such conduct. See 34 C.F.R. § 106.8. Thus, it in all probability would not be difficult for a trier of fact to determine whether school officials had "departed from established practices,” and, resultingly, intentionally discriminated against a particular plaintiff, in violation of Title IX.


. Whereas a Title IX claim can only be brought against a grant recipient and not an individual, Smith, 128 F.3d at 1018-19, an action brought pursuant to § 1983 may lie against individuals.


. ■ Of course, this Circuit now recognizes that "a plaintiff may not claim that an instance of intentional discrimination simultaneously creates causes of action under Title IX and under § 1983 and the Equal Protection Clause of the Fourteenth Amendment; the availability of a Title IX claim precludes the pursuit of a § 1983 claim.” Merrill Area Pub. Sch., 91 F.3d at 862 (citing Williams v. Sch. Dist. of Bethlehem, Pa., 998 F.2d 168 (3rd Cir. 1993), cert. denied, 510 U.S. 1043, 114 S.Ct. 689 (1994)).


. This example further assumes, of course, that school officials possessed actual knowledge that the harasser had previously engaged in harassing conduct.


. Because courts typically refer to individuals below the age of eighteen as “minors,” see, e.g., Behnke v. Behnke, 103 Wis.2d 449, 309 N.W.2d 21 (Ct.App. 1981), whereas developmental psychologists sometimes allude to them under the label, "adolescents,” I shall use the two terms interchangeably when referring to children under eighteen years of age.


.A minor may, of course, enter into a contract with another, but "it is settled law ... that a contract of a minor for items which are not necessaries is void or voidable at the minor’s option.” Halbman v. Lemke, 99 Wis.2d 241, 245, 298 N.W.2d 562, 564 (1980)(citations omitted).


. The "report card” also issued the following overall state grades for the three respective categories: "Standards and Assessment” — (B); "Quality of Teaching” — (C); "School Climate”— (C-).